Citation Nr: 0509832	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
August 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In March 1999 the RO 
denied entitlement to service connection for PTSD.  

In March 2001, the Board remanded this case to the RO for 
further development.  The case was returned to the Board and 
in September 2002, the Board undertook additional development 
on its own as provided in 38 C.F.R. § 19.9(a)(2).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and in October 2003, the Board remanded the case to the RO 
for additional development that included issuance of notice 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
was recently returned to the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (CAVC) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA notices the RO issued to the veteran in April 2001 
and March 2004 are substantially complaint. 

In a March 2005 presentation to the Board, the veteran's 
representative argued that further development is required in 
this matter since there was a failure to comply with specific 
development the Board had sought through its October 2003 
remand.  The Board has reviewed the record and is inclined to 
agree with the representative's request.

The specific deficiency concerns the Board's directive in the 
October 2003 remand that the RO again contact Okanogan River 
Counseling for a copy of a stressors letter the veteran 
reportedly completed at that facility and that was referred 
to in a December 1999 report from that facility.  The record 
shows that no response was received to a January 2003 request 
for this document.  It is readily apparent that VA examiners 
in April 2002 and November 2004 provided the diagnoses of 
PTSD and anxiety disorder, respectively, based upon events 
that the Board sought to corroborate with the aid of the 
counseling records.   

Thus, these records are of substantial importance in 
corroborating claimed stressors during military training and 
the request to the service department required this 
sequential development.  The veteran had previously 
authorized disclosure of this information.  The counseling 
center has not responded in any manner, and the mailings 
have not been returned undelivered.  Thus, the Board is 
unable to conclude that further development would be futile 
and failure to pursue these records again would likely be 
viewed as a prejudicial deficiency.  See for example Stegall 
v. West, 11 Vet. App. 268 (1998).  It appears that the 
veteran did not respond to the request for assistance in 
obtaining other specified records, although he did report 
for a psychiatric examination in November 2004.  A denial 
solely because of an unconfirmed stressor is improper 
unless: the veteran has been properly notified and has 
failed to provide the basic information CURR requires to 
conduct research, and the CURR coordinator has properly 
documented the claims folder according to the procedures 
noted.  See M21-1, Part III, para. 5.14c(4).  

Here, the veteran appears to have provided basic 
information, but the treating facility has not explained its 
failure to provide the necessary information.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should follow-up the 
January 2003 request to Okanogan River 
Counseling, Brian Morgan Associates, 17 
N. Ash, Post Office Box 2071, Omak, WA 
98441 and request that it provide the 
information previously requested or 
explain why it is not currently 
available.

2.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD 
since service or other psychiatric 
disorder at any time prior to or since 
military service.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible, because without such details, 
an adequate search for verifying 
information cannot be conducted.  

The VBA AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should complete any 
additional development necessary to 
comply with the current development 
guidelines set forth in Manual M21-1, in 
particular Part III, para. 5.14 in the 
manner suggested therein for claims such 
as the veteran's including obtaining all 
records.  This should include a request 
to the Commandant of the Marine Corps.

5.  Following the above, the VBA AMC 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has PTSD that is 
related to an inservice stressor.  

The entire claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All necessary special 
studies or tests should be accomplished.  

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD, in particular 
the criteria for such claims based on 
personal assault.  The examination report 
should include a detailed account of all 
pathology found to be present.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
stressor(s) that caused the disorder and 
the evidence relied on to establish the 
existence of the stressor(s).  

The examiner must also comment explicitly 
upon whether there is a link between any 
inservice stressor or stressors 
identified by VA and current symptoms and 
the significance of alternative source 
information including his personnel 
records in formulating the requested 
opinion.  


The examiner should also determine 
whether the veteran has PTSD.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  

If PTSD is diagnosed, the examiner must 
identify the verified stressor(s) 
supporting the diagnosis.  In particular, 
the examiner must determine whether the 
claimed training beatings supports the 
diagnosis of PTSD, if found.  In general, 
the examiner should discuss the 
relationship of the alleged personal 
assault to service, if any.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire pre-service, inservice, and post-
service medical history, as documented in 
the record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of service 
connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

